DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claims 1-4, 7-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/734,276; 20210211167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a method and an information handling system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 1, 8, Ramasamy teaches a method comprising: obtaining a wireless modem signal quality metric for each of a first antenna of an information handling system and a second antenna of the information handling system; sensing whether a first biological entity element is proximate to the first antenna of the information handling system; sensing whether a second biological entity element is proximate to the second antenna of the information handling system; and reconfiguring use of at least one of the first antenna and the second antenna by the information handling system in response to the obtaining of the wireless modem signal quality metric, the sensing whether the first biological entity element is proximate to the first antenna, and the sensing whether the second biological entity element is proximate to the second antenna (see claims 2, 9); wherein the reconfiguring comprises adjusting a 
As to claims 2, 9, Ramasamy teaches sensing a physical configuration of an information handling system, the physical configuration dependent upon a position of a hinge of a housing of the information handling system (see claims 2, 9).
As to claims 3, 10, Ramasamy teaches wherein the physical configuration includes, in a first state, a notebook mode and, in a second state, a 360 mode (see claim 3, 10).
As to claims 4, 11, Ramasamy teaches wherein the reconfiguring comprises switching the at least one of the first antenna and the second antenna from a transmit mode to a receive-only mode (see claim 4, 11).
As to claim 12, Ramasamy teaches wherein the reconfiguring comprises adjusting a transmit power level of the at least one of the first antenna and the second antenna (see claims 5, 12).
As to claim 13, Ramasamy teaches wherein the adjusting the transmit power level comprises dynamically reducing transmit power to the at least one of the first antenna and the second antenna so as to maintain maximum radiated power of the first antenna and the second antenna combined (see claims 6, 13).
As to claims 7, 14, Ramasamy teaches wherein the sensing whether a first biological entity element is proximate to a first antenna of the information handling system comprises passing a proximity sensor probe signal through an antenna front-end module (see claims 7, 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klomsdorf US 10,972,145 in view of Renner US 10,467,438; Lee US 20200328785 further in view of Tie et al US 20200374920. 
As to claim 15, Klomsdorf teaches a method comprising: obtaining a metric for each of a first antenna of an information handling system and a second antenna of the information handling system (see fig. 1, 120; switching matrix; 113a-n, first antennas; 114a-m, second antennas, col. 4, 41-62); sensing whether a first biological entity element is proximate to the first antenna of the information handling system (see fig. 1, 135, wireless headset; col. 5, lines 45-56; 148, proximity sensor, col. 7, lines 33-41); whether a second biological entity element is proximate to the second antenna of the information handling system (see fig. 1, 136; smart watch, col. 5, lines 45-56); and reconfiguring use of at least one of the first antenna and the second antenna by the information handling system in response to the obtaining the metric, the sensing whether the first biological entity element is proximate to the first antenna, and the sensing whether the second biological entity element is proximate to the second antenna. (see fig. 1, 122, antenna tuning mode, col. 5, lines 8-24; Antenna tuning module 122 is electrically coupled to antenna subsystem 104 and compensates for any lossy dielectric effect of being proximate to person 127. In one or more embodiments, first antennas 113a-113n and second antennas 114a-114m are individually tuned to selected RF bands to support different RF communication bands and protocols. First antennas 113a-113n and second antennas 114a-114m can be used in combination for multiple input multiple output (MIMO) operation for beam steering and spatial diversity. Subsets of first antennas 113a-113n and second antennas 114a-114m operate independently to support concurrent communication). Klomsdorf fails to teach second sensor. Renner teaches the first and second sensor (see fig. 1, 114, first sensor; 116, second sensor, col. 4, lines 26-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Renner into the system of Klomsdorf in order to provide proximity sensor algorithms to control transmit power of a user device. The combination of Klomsdorf and Renner fails to teach wherein the metric is reference signals received power (RSRP) metric. Lee teaches wherein the metric is reference signals received power (RSRP) metric (see paragraphs 0086, 0087; Referring to FIG. 6D, in operation 514-1, the electronic device 120 may acquire an RSRP value of each of the plurality of panel antennas 310-1 to 310-N. The RSRP value of each of the plurality of panel antennas 310-1 to 310-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Lee into the system of Klomsdorf and Renner in order to provide an operating method of an electronic device which has a plurality of antenna for selecting optimal antennas. The combination of Klomsdorf, Renner and Lee fails to teach wherein the RSRP is obtained as narrowband or wideband measurement. Tie teaches wherein the RSRP is obtained as narrowband or wideband measurement (see paragraph 0166; The measurement quantity may be reference signal received power (reference signal received power, RSRP), or the measurement quantity is narrowband reference signal received power (narrowband reference signal received power, NRSRP). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Tie into the system of Klomsdorf, Renner and Lee in order to provide a method for transmitting data in a random access process.
As to claim 17, the combination of Klomsdorf, Renner, Lee and Tie teaches wherein the reconfiguring comprises switching the at least one of the first antenna and the second antenna from a transmit mode to a receive-only mode (see Klomsdorf fig. 1, 122, col. 5, lines 8-24, Antenna tuning module 122 adjusts antenna impedance of antenna subsystem 104. Antenna tuning module 122 improves antenna efficiency at desired transmit or receive frequencies of transmitter(s) 117 and receiver(s) 118, respectively, within transceiver(s) 116. Antenna tuning module 122 is electrically coupled to antenna subsystem 104 and compensates for any lossy dielectric effect of being proximate to person 127).
As to claim 18, the combination of Klomsdorf, Renner, Lee and Tie teaches wherein the reconfiguring comprises adjusting a transmit power level of the at least one of the first antenna and the second antenna (see Klomsdorf fig. 1, 123, transmit power control, col. 4, lines 41-62).
As to claim 20, the combination of Klomsdorf, Renner, Lee and Tie teaches wherein the sensing whether a first biological entity element is proximate to a first antenna of the information handling system comprises passing a proximity sensor probe signal through an antenna front-end module (see Klomsdorf fig. 1, 148, proximity sensor, col. 7, lines 33-41; I/O subsystem 110 includes proximity sensor 148, image .
3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klomsdorf US 10,972,145 in view of Renner US 10,467,438, Lee US 20200328785; Tie et al US 20200374920 further in view of Chang US 20150133188. 
As to claim 16, the combination of Klomsdorf, Renner, Lee and Tie teaches sensing a physical configuration of an information handling system. The combination of Klomsdorf, Renner and Lee fails to teach the physical configuration selected from a group consisting of a notebook mode and a 360 mode (see fig. 1A, 104, hinge, paragraph 0028; The plane D has a base board disposed. The hinge 104 is utilize for connecting the first board body 100 and the second board body 102, to allow the first board body 100 to rotate almost 360 degrees corresponding to the second board body 102, converting from the notebook mode shown in FIG. 1A to the pad mode in which the plane A and the plane D are attached to each other.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Chang into the system of Klomsdorf, Renner Lee and Tie in order to provide a rf system maintaining normal wireless communication in pad mode and non-pad mode.
Allowable Subject Matter
4.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 19, the applied reference fails to teach wherein the adjusting the transmit power level comprises dynamically reducing transmit power to the at least one of the first antenna and the second antenna so as to maintain maximum radiated power of the first antenna and the second antenna combined.
Response to Arguments

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NHAN T LE/Primary Examiner, Art Unit 2649